PER CURIAM.
Appellant, Anthony Ray Denney, was originally sentenced to five years incarceration to be followed by two years community control and eight years probation. Upon revocation of his community control, appellant was sentenced to seven years incarceration followed by eight years probation. Appellant’s counsel then filed a motion to correct sentence alleging that he was not given sufficient gain time. He appeals the denial of that motion.
The trial judge gave appellant credit for the 748 days he had actually served on the original five year sentence but not for the gain time awarded him. At the time of the denial of the motion to correct sentence, the issue of credit for gain time was not settled. However, as is conceded by appel-lee, the issue has now been settled by the Florida Supreme Court in State v. Green, 547 So.2d 925 (Fla.1989), holding that upon *203resentencing for a violation of probation, the defendant is entitled to credit for gain time awarded as well as for time actually spent incarcerated. Accordingly, we reverse the denial of the motion to correct sentencing and remand for the awarding of gain time pursuant to this opinion.
Reversed and remanded.
SCHOONOVER, A.C.J., and PARKER and ALTENBERND, JJ., concur.